           Case 1:20-cv-08491-ALC Document 13 Filed 11/02/20 Page 1 of 3




UNITED STATES DISTRICT COURT                                                               November 2, 2020
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
   KNOCKAWAY INC.,                                            :
                                                              :
                                                              :       20-cv-8492 (ALC)
                           Plaintiff,                         :
                     -against-                                :   MEMORANDUM AND ORDER
                                                              :
   EASY KNOCK INC.,                                           :
                                                              :
                           Defendant.                         :
                                                              :
------------------------------------------------------------x

ANDREW L. CARTER, JR., United States District Judge:

        Pending before the Court is Plaintiff Knockaway’s motion to consolidate the above-

captioned case with EasyKnock, Inc. v. Knockaway, Inc., Case No. 20-cv-8491. (ECF No. 8.)

Defendant EasyKnock consents to consolidation, but argues that the later filed case should be

consolidated into the earlier filed case and not the reverse. (ECF No. 12.) The Court agrees with

the Defendant. The motion to consolidate the cases is granted, and Case No. 20-cv-8491 will

remain the open action.

        “Rule 42(a) of the Federal Rules of Civil Procedure empowers a trial judge to consolidate

actions for trial when there are common questions of law or fact to avoid unnecessary costs or

delay.” Johnson v. Celotex Corp., 899 F.2d 1281, 1284 (2d Cir. 1990). “In the exercise of

discretion, courts have taken the view that considerations of judicial economy favor

consolidation.” Id. at 1285. In granting a motion to consolidate, it is a “well-settled principle in

this Circuit that [w]here there are two competing lawsuits, the first suit should have priority.” First

City Nat. Bank & Tr. Co. v. Simmons, 878 F.2d 76, 79 (2d Cir. 1989) (internal quotation marks

and citation omitted). The Second Circuit has recognized only two exceptions to the first-filed

rule: (1) “where the ‘balance of convenience’ favors the second-filed action,” and (2) “where
          Case 1:20-cv-08491-ALC Document 13 Filed 11/02/20 Page 2 of 3




‘special circumstances’ warrant giving priority to the second suit.” Emplrs. Ins. v. Fox Entm’t

Group, Inc., 522 F.3d 271, 275 (2d Cir. 2008) (citations omitted). Among those cases that present

“special circumstances” are where “the first-filed lawsuit is an improper anticipatory declaratory

judgment action” and “where forum shopping alone motivated the choice of the situs for the first

suit.” Id. at 275–76 (citations omitted).

       Here, the Court finds that consolidation is appropriate. Both actions involve similar

allegations arising from the same set of facts between the same two parties. Specifically, both

complaints allege trademark infringement and unfair competition related to the parties’ similar and

competing products. Moreover, all parties have consented to consolidation, suggesting that

consolidation will not prejudice any party.

       Further, the Court does not find that either of the exceptions to the first-filed rule apply.

The Court cannot conclude that Case No. 20-cv-8491 was an improper anticipatory declaratory

judgment action, for the complaint in that case contains numerous causes of action other than that

for declaratory judgment. See Case No. 20-cv-8491 (ECF No. 1). Nor was forum shopping a

motive in the first case as both lawsuits were filed in the same court. As both lawsuits were filed

in the same court within days of each other, and both suits remain at their inception, the Court

finds that the “balance of convenience” does not favor the second-filed action. Emplrs. Ins., 522

F.3d at 275.

       Accordingly, it is hereby ordered that this action is consolidated for all purposes with

EasyKnock, Inc. v. Knockaway, Inc., Case No. 20-cv-8491.

       The Clerk of this Court is respectfully directed to close Case No. 20-cv-8492.
        Case 1:20-cv-08491-ALC Document 13 Filed 11/02/20 Page 3 of 3




SO ORDERED.

Dated: November 2, 2020            ___________________________________

      New York, New York                    ANDREW L. CARTER, JR.
                                            United States District Judge
